         Case 1:15-cv-06549-CM-RWL Document 288 Filed 10/16/19 Page 1 of 3




    Peter Safirstein
    Direct Dial: 212‐201‐2845
    psafirstein@safirsteinmetcalf.com

                                                                      October 16, 2019


VIA ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 1960
New York, NY 10007-1312


Re:       Sergeants Benevolent Assoc. Health & Welfare Fund, et al. v. Actavis, plc, et al.,
          Case No. 1:15-CV-06549-CM-RWL (S.D.N.Y.)

Dear Judge Lehrburger:
        We represent Sergeants Benevolent Association Health & Welfare Fund (“Plaintiff”) and
write jointly with the Forest and Merz Defendants1 and the non-settling Generic Manufacturer
Defendants2 regarding the Plaintiff’s proposed Second Amended Complaint.
        On August 1, 2019, following a July 31 case management conference, the Court ordered
(in relevant part):
                   “By August 30, 2019, Plaintiffs shall provide Defendants with a proposed
                   amended complaint. The parties will meet and confer to resolve any issues
                   associated with the proposed amended complaint, and raise any disputes
                   with the Court by letter motion.”
       Pursuant to Your Honor’s order/directive on August 1, 2019, Doc. 274, Plaintiff’s counsel
provided Defendants with a redlined Second Amended Complaint on August 30, 2019. Thereafter,
the parties met and conferred in an effort to resolve any issues associated with the proposed
amended complaint but were unable to agree upon Plaintiff’s amendments.




1
 “Forest and Merz Defendants” include Actavis plc, Forest Laboratories, LLC, Merz Pharma
GmbH & Co., KGaA, Merz Gmbh & Co., KGaA, and Merz Pharmaceuticals GmbH.
2
  The non-settling generic defendants include Dr. Reddy’s Laboratories, Ltd., Dr. Reddy’s
Laboratories, Inc., Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., Barr
Pharmaceuticals, Inc., and Cobalt Laboratories, Inc.


_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 288 Filed 10/16/19 Page 2 of 3
                                                                               October 16, 2019
                                                                                         Page 2

        The parties are in agreement that the disputes cannot be adequately addressed in a letter
brief, and therefore request a briefing schedule for Plaintiff’s Motion for Leave to Amend. We
propose the following dates, or such other dates as may be set by the Court:
       Motion to Amend the Complaint: October 25, 2019.
       Opposition to Motion to Amend the Complaint: November 22, 2019.
       Reply in Support of Motion to Amend the Complaint: December 6, 2019.

                                                 Respectfully submitted,

                                                 /s/ Peter Safirstein
 Martin M. Toto                                  Peter Safirstein
 Heather K. McDevitt                             Elizabeth Metcalf
 William Bave                                    SAFIRSTEIN METCALF LLP
 Kristen O’Shaughnessy                           The Empire State Building
 WHITE & CASE LLP                                350 Fifth Avenue, Suite 5960
 1221 Avenue of the Americas                     New York, New York 10118
 New York, NY 10020                              Telephone: (212) 201-2845
 Telephone: (212) 819-8200                       PSafirstein@SafirsteinMetcalf.com
                                                 EMetcalf@SafirsteinMetcalf.com
 Counsel for Defendants Actavis plc,
 Forest Laboratories, LLC, Merz                  Marvin A. Miller
 Pharma GmbH & Co., KGaA, Merz                   Lori A. Fanning
 Gmbh & Co., KGaA, and Merz                      MILLER LAW LLC
 Pharmaceuticals GmbH                            115 South LaSalle Street, Suite 2910
                                                 Chicago, IL 60603
                                                 Telephone: (312) 332-3400
 Jonathan Berman
                                                 MMiller@millerlawllc.com
 Jon Heintz
                                                 LFanning@millerlawllc.com
 JONES DAY
 51 Louisiana Avenue, NW
                                                 Counsel for Plaintiff
 Washington, DC 20001
 Telephone: (202) 879-3939
 Facsimile: (202) 879-1700

 Eric P. Stephens
 JONES DAY
 250 Vesey Street
 New York, NY 10281
 Telephone: (202) 326-3916
 Fax: (212) 755-7306

 Counsel for Defendants
 Dr. Reddy’s Laboratories, Ltd. and Dr.
 Reddy’s Laboratories, Inc.


_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 288 Filed 10/16/19 Page 3 of 3
                                                                             October 16, 2019
                                                                                       Page 3

 Christopher T. Holding
 Sarah K. Frederick
 GOODWIN PROCTER LLP
 100 Northern Avenue
 Boston, MA 02210
 Telephone: (617) 570-1000
 Facsimile: (617) 523-1231

 Counsel for Defendants
 Teva Pharmaceuticals USA, Inc., Teva
 Pharmaceutical Industries Ltd., Barr
 Pharmaceuticals, Inc., and Cobalt
 Laboratories, Inc.




cc: all counsel of record (via ECF)




_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
